Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 1 of 12 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION

    COURTNEY SMITH,
        Plaintiff                                          CIVIL ACTION NO.:

    v.
                                                           JUDGE:
    FAMILY DOLLAR STORES, INC. AND
    FAMILY DOLLAR STORES OF
    LOUISIANA, INC.,                                       MAGISTRATE:
         Defendants.


                                  COMPLAINT AND JURY DEMAND

                                             I. INTRODUCTION

         1.       This action arises out of an act of non-consensual workplace sexual violence,

namely the oral rape1 by a Family Dollar Store manager of his subordinate, the plaintiff. This act

constituted sexual harassment made illegal under both federal and state employment laws.

         2.       The United States Supreme Court has recognized that sexual harassment is a form

of gender discrimination.2

         3.       Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment

practice for an employer . . . to discriminate against any individual with respect to his [or her]

compensation, terms, conditions, or privileges of employment, because of such individual’s . . .

sex.” 42 U.S.C. § 2000e-2(a)(1).

         4.       Similarly, La. R.S. 23:332(A) states that “[i]t shall be unlawful discrimination in

employment for an employer to engage in any of the following practices: (1) Intentionally fail or

refuse to hire or to discharge any individual, or otherwise to intentionally discriminate against any



1 Under Louisiana law, “rape” includes the touching of the genitals of the offender using the mouth of the victim
without lawful consent. See La. R.S. 14:41.
2 Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986). In Meritor, the plaintiff alleged that her supervisor had

raped her, among other acts of sexual harassment.
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 2 of 12 PageID #: 2




individual with respect to compensation, or terms, conditions, or privileges of employment,

because of the individual’s . . . sex.”

           5.       By definition, the act of rape is unwelcomed. “It goes without saying that forcible

rape is ‘unwelcome physical conduct of a sexual nature.’”3 The plaintiff did not welcome her rape.

           6.       Furthermore, “[r]ape is unquestionably among the severest forms of sexual

harassment.”4

           7.       This is no ordinary sexual harassment case, but one that altered the conditions of

the plaintiff’s employment, as well as her life. For the rest of her life, the plaintiff will be a survivor

of a workplace sexual assault with all of the trauma that status entails.

           8.       The defendants are liable for their supervisor’s rape of the plaintiff, which

constituted a severe, abusive, and intolerable form of sexual harassment, as will be detailed below.

                                                II. JURISDICTION

           9.       The jurisdiction of the Court over this controversy is invoked pursuant to the

provisions of 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1367 (supplemental

jurisdiction).

                                                     III. VENUE

           10.      The unlawful employment practices alleged below were committed in Patterson,

St. Mary Parish, Louisiana within the jurisdiction of the United States District Court for the

Western District of Louisiana. Venue, therefore, lies in the United States District Court for the

Western District of Louisiana under 42 U.S.C. § 2000e-5(f)(3).




3
    Lapka v. Chertoff, 517 F.3d 974, 982-83 (7th Cir. 2008) (citations omitted).
4
    Little v. Windermere Relocation, Inc., 301 F.3d 958, 967 (9th Cir. 2002).


                                                             2
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 3 of 12 PageID #: 3




                                          IV. PARTIES

       11.     Plaintiff Courtney Smith (“Plaintiff” or “Ms. Smith”) is a person of the full age of

majority. She resides in Lafourche Parish, Louisiana and is a citizen of the State of Louisiana.

       12.     Defendant Family Dollar Stores, Inc. is incorporated in Delaware and has a

principal place of business in Chesapeake, Virginia.

       13.     Defendant Family Dollar Stores of Louisiana, Inc. is incorporated in Virginia and

has a principal place of business in Chesapeake, Virginia. Family Dollar Stores of Louisiana, Inc.

appears on Plaintiff’s Form W-2.

       14.      Family Dollar Stores, Inc. and Family Dollar Stores of Louisiana, Inc. are

collectively referred to herein as “Defendants” or “Family Dollar.”

       15.     Plaintiff alleges that Defendants were integrated employers and/or joint employers

of Plaintiff in that they share common management, are interrelated in their operations, share a

centralized human resources/labor relations department, exist under common financial control,

possessed the power to hire and fire Plaintiff, supervised and controlled Plaintiff’s work schedules

or conditions of employment, determined Plaintiff’s rate and method of payment, and/or

maintained employment records. Defendants paid compensation to Plaintiff.

                                V. STATEMENTS OF FACTS

       16.     In the fall of 2019, Ms. Smith applied for a position as an Assistant Store Manager

at the Family Dollar store in Patterson, Louisiana. She was hired and began work at the store on

or around September 8, 2019. Ms. Smith is petite and stands at about 5 feet, 4 inches.

       17.     When Plaintiff began her new job, Shaquita Clark (“Ms. Clark”) was the Store

Manager at the Family Dollar store in Patterson.




                                                 3
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 4 of 12 PageID #: 4




        18.     The District Manager for the Family Dollar store in Patterson was Joseph

Montgomery (“District Manager Montgomery”). On information and belief, District Manager

Montgomery is a former professional basketball athlete; he is a tall man, over 6 feet in height.

        19.     On or around Friday, December 27, 2019, District Manager Montgomery fired Ms.

Clark. On information and belief, Defendants reported Ms. Clark to law enforcement for allegedly

issuing refunds on merchandise that had not been purchased at the Patterson store.

        20.     On or around Friday, December 27, 2019, after having fired Ms. Clark, District

Manager Montgomery spoke to Ms. Smith about whether she would be interested in becoming the

new Store Manager. Plaintiff said she would be interested as long as she could receive training for

the position.

        21.     Ms. Smith was originally scheduled to be off the next day, Saturday, December 28,

2019. District Manager Montgomery urged Plaintiff to come in and train for the position, so

Plaintiff took the early shift.

        22.     On Saturday, December 28, 2019, Ms. Smith arrived at work for the early shift and

worked the cash register. District Manager Montgomery arrived later in the morning at

approximately 9 or 10 AM. The cashier arrived around the same time and took over the cash

register.

        23.     District Manager Montgomery trained Ms. Smith on various store practices until

early afternoon when he told her he needed to talk to her about something important in the office.

        24.     The office door has an electronic keypad door lock which requires the manager to

enter a code to unlock the door. When the door is closed, the office is locked from the outside.

Only managers with knowledge of this code can unlock the door.




                                                 4
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 5 of 12 PageID #: 5




       25.     District Manager Montgomery entered the code into the electronic keypad and

unlocked the office door. He told Ms. Smith to have a seat inside the office. When the door closed

behind them, it was locked from the outside. No one else could enter.

       26.     There is a camera and video monitor in the office. Ms. Smith noticed that the

camera showed no signal and that there was no image on the video monitor. Ms. Smith assumed

that District Manager Montgomery had disabled the camera, which concerned her.

       27.     District Manager Montgomery stood in front of the seated Ms. Smith, grabbed the

back of her head and removed his penis from his pants, forcing it into her mouth. He said, “You

gonna take care of the boss, right?” Plaintiff understood this comment to mean that she must submit

to retain future employment.

       28.     District Manager Montgomery aggressively pushed and pulled Ms. Smith’s head

back and forth, shoving his penis so far back into her mouth that she was choking and gagging.

       29.     Then District Manager Montgomery removed his penis from Ms. Smith’s mouth

and yanked her up while attempting to unbuckle her pants. Ms. Smith told District Manager

Montgomery that she was having her period. Ms. Smith said this to avoid a vaginal rape.

       30.     Upon standing up, Ms. Smith noticed that District Manager Montgomery was

recording the rape on his cellular phone, which was propped up on the desk.

       31.     District Manager Montgomery made Ms. Smith sit down again. He again shoved

his penis into her mouth and continued to engage in an aggressive oral rape. Ms. Smith was

choking and gagging, and District Manager Montgomery stated menacingly, “Yeah, choke on it.”

       32.     Having seen that the camera in the office had been turned off, Ms. Smith feared for

her physical safety. She believed District Manager Montgomery, who is much larger than she, may

physically beat her if she attempted to resist. She knew that even if she called for help, no one

would be able to enter the office to assist her because the door was locked from the outside. In



                                                5
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 6 of 12 PageID #: 6




addition, she was afraid she may choke to death as District Manager Montgomery continued his

aggressive oral rape. She was terrified and in shock.

        33.    After District Manager Montgomery finished raping her, he told her not to tell

anyone what had happened, and he stated flippantly, “Fix yourself up.”

        34.    After the rape, Ms. Smith immediately went to the restroom to compose herself.

Plaintiff was fearful of what District Manager Montgomery may do to her next if she spoke about

the sexual assault in his presence. To protect herself, she decided to say or do nothing to provoke

him.

        35.    Once Ms. Smith left the office, District Manager Montgomery turned the camera

back on. The videotape, obtained by police, shows him performing this task and then adjusting his

clothing.

        36.    After the rape, District Manager Montgomery showed Ms. Smith a newly revised

schedule. He had changed the schedule to replace the name of Ms. Clark, the former Store

Manager, with Plaintiff’s name. Plaintiff understood this to mean that District Manager

Montgomery had promoted her to Store Manager in place of Ms. Clark. Plaintiff then left the store.

        37.    Ms. Smith was scheduled to perform at a wedding that evening. To fulfill this

commitment, she traveled by car to the wedding venue. En route, she called Ms. Clark, the former

Store Manager, and asked to whom she should report District Manager Montgomery’s conduct.

Later, she also spoke to another former manager to determine who she should call.

        38.    Plaintiff was never provided with a physical copy of Defendants’ employee manual

or handbook so initially she did not know who to contact and reached out to others to find out.

        39.    After Plaintiff finished her wedding performance, she immediately filed a police

report with the Patterson Police Department on the date of the oral rape, Saturday, December 28,

2019.



                                                6
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 7 of 12 PageID #: 7




        40.     The next day, a Sunday, having obtained a Family Dollar contact, Plaintiff

immediately reported her sexual assault to Family Dollar. On information and belief, Joel

Pulizzano, a Family Dollar Regional Loss Prevention Manager in New Orleans, is the individual

whom Plaintiff contacted. Later that day, another individual named Gary Hoke, a Family Dollar

Regional Human Resources Manager (“HR Manager Hoke”), called Plaintiff and acknowledged

that she had made a report of sexual harassment.

        41.     Plaintiff and her mother explained to HR Manager Hoke that in light of her sexual

assault by District Manager Montgomery, Plaintiff could not return to the worksite where she may

be vulnerable to additional abuse. HR Manager Hoke agreed that she should not return.

        42.     On or around Monday, December 30, 2019, HR Manager Hoke requested and

Plaintiff immediately provided a written statement detailing her oral rape by District Manager

Montgomery.

        43.     On information and belief, additional Family Dollar employees were victims of

sexual harassment.

        44.     On information and belief, HR Manager Hoke met with District Manager

Montgomery on or around January 2, 2020 for an interview.

        45.     On information and belief, Defendants fired District Manager Montgomery at this

meeting.

        46.     On information and belief, District Manager Montgomery did not bring to the

meeting or turn in at the meeting his company cellular phone, on which he had recorded his sexual

assault of Plaintiff.

        47.     On information and belief, Defendants did not take reasonable steps to secure

District Manager Montgomery’s company cellular phone, nor did they report the missing phone

as a theft of company property to law enforcement.



                                                7
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 8 of 12 PageID #: 8




       48.      Plaintiff further alternatively alleges, on information and belief, that if Defendants

did obtain District Manager Montgomery’s company phone, which was a crucial piece of criminal

evidence, they unreasonably failed to turn over the phone or its contents to law enforcement.

       49.      On information and belief, Defendants’ acts and/or omissions helped ensure that

District Manager Montgomery remained at large, making it unsafe for Plaintiff to return to work

at Family Dollar, where District Manager Montgomery could easily locate her.

       50.      On information and belief, District Manager Montgomery continues to remain at

large and works as a manager for a similar retail chain in the South Louisiana region.

       51.      Defendants constructively discharged Plaintiff from employment. Plaintiff’s

working environment, following the rape of Plaintiff by Defendants’ supervisory employee, was

so severely abusive and intolerable that neither Plaintiff nor any reasonable person could return to

the worksite.

                                    VI. STATEMENT OF CLAIMS

SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
     OF 1964 AND THE LOUISIANA EMPLOYMENT DISCRIMINATION LAW

       52.      Plaintiff restates, re-alleges, and re-avers and hereby incorporates by reference any

and all allegations of paragraphs 1 through 51, inclusive herein.

       53.      Defendants discriminated against Plaintiff on the basis of her gender (female). The

discrimination arose from unwelcome physical conduct of a sexual nature in the form of an oral

rape of Plaintiff by a Family Dollar supervisor, District Manager Montgomery.

       54.      The rape of Plaintiff by a Family Dollar supervisor was a severe incident of sexual

harassment that altered the terms, conditions, and privileges of Plaintiff’s employment and created

an abusive working environment.

       55.      Plaintiff’s working environment following her violent oral rape by a Family Dollar

supervisor was subjectively abusive to Plaintiff and objectively abusive to any reasonable person.


                                                  8
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 9 of 12 PageID #: 9




          56.   During the rape of Plaintiff, District Manager Montgomery forced his penis into

Plaintiff’s mouth and, in so many words, instructed her to take care of the boss, which Plaintiff

understood, and which any reasonable person would understand, to be a condition of future

employment. Plaintiff thereafter succumbed to an aggressive oral rape by District Manager

Montgomery.

          57.   After the rape, District Manager Montgomery indicated to Plaintiff that he had

promoted her and/or reassigned her to Store Manager of the Patterson, Louisiana facility. This

constituted a significant change in employment status and was, therefore, a tangible employment

action.

          58.   District Manager Montgomery was an individual empowered to promote Plaintiff

and/or reassign her to a position with different and/or additional responsibilities. District Manager

Montgomery also had the authority to hire and fire.

          59.   Defendants constructively discharged Plaintiff by making her employment

conditions so subjectively and objectively intolerable that she could not return to work.

          60.   Furthermore, on information and belief, Defendants engaged in official acts,

constituting an additional tangible employment action, when they unreasonably failed (a) to collect

and turn over to law enforcement, or (b) report as stolen to law enforcement, the company cellular

phone on which District Manager Montgomery recorded the rape, ensuring a continued

subjectively and objectively unbearable work environment.

          61.   Under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the

Louisiana Employment Discrimination Law, La. R.S. 23:301 et seq., Defendants are strictly liable

for the sexual harassment (rape) that Family Dollar’s supervisory employee, District Manager

Montgomery, committed against Plaintiff.




                                                 9
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 10 of 12 PageID #: 10




         62.    In the alternative, Defendants are unable to establish they exercised reasonable care

 to prevent or promptly correct the behavior of the Family Dollar supervisor who raped Plaintiff.

 Accordingly, Defendants are liable, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

 2000e et seq., and the Louisiana Employment Discrimination Law, La. R.S. 23:301 et seq., for

 the sexual harassment (rape) that Family Dollar’s supervisory employee, District Manager

 Montgomery, committed against Plaintiff.

         63.    In the further alternative, Defendants are unable to establish Plaintiff acted

 unreasonably to avoid harm. At all relevant times, Plaintiff took advantage of any and all

 preventative and corrective opportunities provided by Defendants and otherwise acted reasonably

 to avoid harm, including, but not limited to, immediately contacting Defendants to report the rape

 and providing a written statement to Defendants detailing the rape. Accordingly, Defendants are

 liable, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Louisiana

 Employment Discrimination Law, La. R.S. 23:301 et seq., for the sexual harassment (rape) that

 Family Dollar’s supervisory employee, District Manager Montgomery, committed against

 Plaintiff.

         64.    In the further alternative, to the extent District Manager Montgomery was a proxy

 for either of or both Defendants, there is strict liability for District Manager Montgomery’s rape

 of Plaintiff under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the

 Louisiana Employment Discrimination Law, La. R.S. 23:301 et seq.

                                          VII. DAMAGES

         65.    Plaintiff restates, re-alleges, and re-avers and hereby incorporates by reference any

 and all allegations of paragraphs 1 through 64, inclusive herein.

         66.    Plaintiff alleges that Defendants engaged in a discriminatory practice or practices

 with malice or with reckless indifference to the federally protected rights of Plaintiff. Accordingly,



                                                  10
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 11 of 12 PageID #: 11




 Plaintiff is entitled to punitive damages against Defendants under Title VII of the Civil Rights Act

 of 1964.

        67.     In addition, as a result of Defendants’ illegal conduct in violation of Title VII of the

 Civil Rights Act of 1964, Plaintiff is entitled to the following relief: compensatory damages, back

 pay, benefits, front pay, reasonable attorney fees, and costs.

        68.     As a result of Defendants’ illegal conduct in violation of Louisiana Employment

 Discrimination Law,     La. R.S. 23:301 et seq., Plaintiff is entitled to the following relief:

 compensatory damages, back pay, benefits, front pay, reasonable attorney fees, and costs.

                  VIII. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        69.     Prior to filing this action, Plaintiff timely filed a written charge with the Equal

 Employment Opportunity Commission (“EEOC”) as to all Defendants within the appropriate

 number of days and has received a right to sue letter.

        70.     In conformance with the law, Plaintiff has filed this action prior to the expiration

 of ninety (90) days from the date of receiving her right to sue letter from the EEOC and more than

 thirty (30) days following notice under Louisiana law. Plaintiff has exhausted administrative

 remedies.

                                       IX. JURY DEMAND

        71.     Plaintiff herein demands a trial by jury of all issues in this action that may be tried

 by jury.

                                    X. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for judgment as follows:

        a.      For punitive damages;

        b.      For compensatory damages, including physical and/or emotional damages resulting

                from Defendants’ illegal conduct, as well as any out-of-pocket expenses;



                                                  11
Case 6:21-cv-01446-RRS-PJH Document 1 Filed 05/27/21 Page 12 of 12 PageID #: 12




       c.    For back pay and front pay, including wages and benefits.

       d.    For attorney’s fees and costs;

       e.    For pre- and post-judgment interest;

       f.    For injunctive and other equitable relief as provided by law;

       g.    For such other and further relief as may be just and proper.


                                                    Respectfully submitted,



                                                    /s/ Robert B. Landry III
                                                    Robert B. Landry III (#18998), T.A.
                                                    rlandry@landryfirm.com
                                                    ROBERT B. LANDRY III, PLC
                                                    5420 Corporate Boulevard, Suite 303
                                                    Baton Rouge, Louisiana 70808
                                                    Telephone:     (225) 349-7460
                                                    Facsimile:     (225) 349-7466

                                                    COUNSEL FOR PLAINTIFF,
                                                    COURTNEY SMITH




                                              12
